Bard, Attorney General,
We have your request to be advised concerning whether a member of the present General Assembly is eligible at this time for appointment as a member of the Pennsylvania Turnpike Commission.
Article II, sec. 6, of the Pennsylvania Constitution provides that:
“No Senator or Representative shall, during the time for which he shall have been elected, be appointed to any civil office under this Commonwealth”.
*46Membership in the Pennsylvania Turnpike Commission is clearly a “civil office under this Commonwealth” within the meaning of this constitutional prohibition.
Section 4 of the Act of May 21,1937, P. L. 774, creates the commission as an instrumentality of the Commonwealth and constitutes the exercise of its powers as an essential governmental function of the Commonwealth. Therefore, it follows that a member of the General Assembly may not be appointed as a member of the Pennsylvania Turnpike Commission during his term of office.
This conclusion is in accord with the formal opinion of this department rendered to former Governor Fisher under date of June 7, 1927, and reported in Official Opinions of the Attorney General of Pennsylvania, 1927-1928, page 86, wherein the Governor was advised that article II, sec. 6, of the Pennsylvania Constitution forbids the appointment of members of the General Assembly to membership on departmental administrative boards or commissions.
Article II, sec. 3, of the Pennsylvania Constitution provides that senators shall be elected for a term of four years and representatives for a term of two years. Section 2 of the same article provides that the term of service for members of the General Assembly shall begin on the first day of December next after their election. Consequently, the terms of the members of the present General Assembly who have not been reelected to office will expire December 1, 1938, the date when the terms of their successors will commence.
Accordingly, we are of the opinion that a member of the present General Assembly may not be appointed as a member of the Pennsylvania Turnpike Commission until his term of office as senator or representative shall have expired.